Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 13, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155464                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DONALD HEMPHILL,                                                                                   Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                        Justices
  v                                                                  SC: 155464
                                                                     COA: 335351
  JIAB SULEIMAN, D.O., JIAB SULEIMAN, D.O.,                          Wayne CC: 16-001303-NH
  D.O., P.C., and PREMIER ORTHOPEDICS, L.L.C.,
                Defendants-Appellants.

  ___________________________________________/

         By order of September 12, 2017, the application for leave to appeal the February
  7, 2017 order of the Court of Appeals was held in abeyance pending the decision in
  Jendrusina v Mishra (Docket No. 154717). On order of the Court, leave to appeal having
  been denied in Jendrusina on January 12, 2018, 501 Mich. 958 (2018), the application is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.

        MARKMAN, C.J. (dissenting).

          I respectfully dissent from this Court’s order denying leave to appeal and instead
  would grant leave. This case was held in abeyance pending a decision in Jendrusina v
  Mishra, 500 Mich. 987 (2017), which involved the application of the “discovery rule” set
  forth in MCL 600.5838a(2) (“[A]n action involving a claim based on medical malpractice
  may be commenced at any time within the applicable period prescribed in section 5805 or
  sections 5851 to 5856, or within 6 months after the plaintiff discovers or should have
  discovered the existence of the claim, whichever is later.”). Although this Court in a
  divided decision voted to deny leave to appeal in Jendrusina, I continue to believe that
  the Court of Appeals seriously misapplied the discovery rule in that case. See Jendrusina
  v Mishra, 501 Mich. 958 (2018) (MARKMAN, C.J., dissenting). In my judgment, granting
  leave to appeal in this case would afford us the opportunity to thoroughly assess the
  proper contours of the discovery rule. For these reasons, I would grant leave to further
  consider and delineate the proper application of the discovery rule.

        ZAHRA and WILDER, JJ., join the statement of MARKMAN, C.J.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 13, 2018
                                                                               Clerk
           d0710